Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Seo et al. (US 9798359 B2).
Re claim 21: Seo discloses a portable communication device (100 in fig 1), comprising: 
a housing including: 
a first housing structure (1 in fig 5), a second housing structure (2 in fig 5) rotatable with respect to the first housing, and a hinge cover (5 in fig 5) positioned between at least a portion of the first housing structure and at least a portion of the second housing structure; 
a flexible display (4 in fig 5) at least partially received in the housing and including: 
a first portion (4a) corresponding to the first housing structure, a second portion (4b) corresponding to the second housing structure, and a third portion (4c) corresponding to the hinge cover; and 
a hinge structure (3 in fig 5) positioned between the third portion of the flexible display and the hinge cover, and connected with the first housing structure and the second housing structure, wherein at least one of the first housing structure or the second housing structure includes: 
a curved surface (see annotated fig 8B of Seo below) corresponding to an outer surface of the hinge cover, and a bend (see annotated fig 8B of Seo below) formed at an edge of the curved surface and configured to (i.e., functional language) form a gap between an end of the bend and the outer surface of the hinge cover.

    PNG
    media_image1.png
    893
    1322
    media_image1.png
    Greyscale

Re claim 22: Seo discloses the portable communication device (100), wherein the hinge cover includes at least one second protrusion (sidewall 52 in fig 5) configured to be (i.e., functional language) positioned adjacent to the bend to form the gap in a folded state (see fig 3) in which the second housing structure is folded to face the first housing structure.
Re claim 24: Seo discloses the portable communication device (100), the gap is smaller than a gap between the outer surface of the hinge cover and the curved surface (herein, distance between the bend and the outer surface of the hinge cover is less than distance between the curved surface and the hinge cover; therefore, the gap formed between the bend and the hinge cover is smaller than a gap between the curved surface and the hinge cover).
Claim 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by van Dijk et al. (US 20130021762 A1).
	van Dijk discloses a portable communication device (display system 9 in figs 9a-9f; see paragraphs 49-50), comprising: 
a housing including: 
a first housing structure (display support 11), a second housing structure (display support 12) rotatable with respect to the first housing, and a hinge cover (see annotated figs 9b, 9f below) positioned between at least a portion of the first housing structure and at least a portion of the second housing structure; 
a flexible display (10 in fig 9a-9f) at least partially received in the housing and including: a first portion (i.e., portion of display 10 that is supported on 11) corresponding to the first housing structure, a second portion (i.e., portion of display 10 that is supported on 12) corresponding to the second housing structure, and a third portion (display segment 10a) corresponding to the hinge cover; and 
a hinge structure (gear sets 36, 37 in figs 9a-9b) positioned between the third portion of the flexible display and the hinge cover, and connected with the first housing structure and the second housing structure, wherein at least one of the first housing structure or the second housing structure includes: 
a curved surface (see annotated fig 9b below) corresponding to an outer surface of the hinge cover, and a first protrusion (see annotated fig 9b below) formed at an edge of the curved surface and configured to (i.e., functional language) form a gap (see annotated fig 9f below) between an end of the first protrusion and the outer surface hinge cover.

    PNG
    media_image2.png
    778
    944
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    661
    970
    media_image3.png
    Greyscale

6.	Claim 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (US 9348450 B1).
Kim discloses a portable communication device (see fig 1), comprising: 
a housing including: 
a first housing structure (400 in figs 1-2), a second housing structure (300 in figs 1-2) rotatable with respect to the first housing, and a hinge cover (700 in figs 1-2) positioned between at least a portion of the first housing structure and at least a portion of the second housing structure; 
a flexible display (display panel 100 in figs 1-2) at least partially received in the housing and including: a first portion (113) corresponding to the first housing structure, a second portion (111) corresponding to the second housing structure, and a third portion (115) corresponding to the hinge cover; and 
a hinge structure (600 in figs 1-2) positioned between the third portion of the flexible display and the hinge cover, and connected with the first housing structure and the second housing structure, wherein at least one of the first housing structure or the second housing structure includes: 
a curved surface (see annotated fig 7 below) corresponding to an outer surface of the hinge cover, and a first protrusion (see annotated fig 7 below) formed at an edge of the curved surface and configured to (i.e., functional language) form a gap (see annotated fig 7 below) between an end of the first protrusion and the outer surface hinge cover.

    PNG
    media_image4.png
    634
    1428
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9348450 B1) in view of Yuhara et al. (US 6382448 B1).
Kim discloses a portable communication device (see fig 1).
Kim fails to disclose that the first protrusion includes at least one of a painted layer, a coated layer or synthetic resin formed on a surface of the first housing structure or the second housing structure.
Yuhara discloses an electronic device housing, wherein a hard coating is applied on an entire surface of the electronic device housing in order to increase scratch resistance (see column 9, lines 55-59).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply a hard coating on an entire surface of the housing of the portable communication device including the first housing structure and the first protrusion in order to provide high scratch resistance to the housing of the portable communication device.
Allowable Subject Matter
 	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   	Claims 26, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835